KAREN R. BAKER, Justice, concurring. While I agree with the outcome of the case, because I would not reach the constitutional issue on this matter, I must concur. The circuit court in this case ruled on the constitutional issue from the bench and entered no written opinion in regard to it. This is not enough to preserve a constitutional matter for appeal. Although the circuit court ruled on this issue from the bench, the final, written order did not address this issue. In a case where the judge made a constitutional decision from the bench, we stated, “Pursuant to Administrative Order 2(b)(2), an oral order announced from the bench does not become effective until reduced to writing and filed.” When the circuit court makes no ruling on an issue, the appellate court is precluded from reaching the issue on appeal. Boellner v. Clinical Study Ctrs., LLC, 2011 Ark. 83, 23, 378 S.W.3d 745, 759-60 (citations omitted) (quoting Oliver v. Phillips, 375 Ark. 287, 290 S.W.3d 11 (2008)). See also McGhee v. Ark. State Bd. of Collection Agencies, 368 Ark. 60, 243 S.W.3d 278 (2006) (refusing to address the constitutionality of the Check-Cashers’ Act where no written order was entered following the trial court’s ruling from the bench that the act was unconstitutional); Ghegan & Ghegan, Inc. v. Barclay, 345 Ark. 514, 49 S.W.3d 652 (2001) (refusing to address constitutional issue even when the order generally addresses the matter but fails to make a specific ruling on the constitutionality of a statute). Further, because the circuit court’s oral ruling from the bench provided only that, “the Court finds that the statute is unconstitutional,” we do not know which of the two grounds put forth by appellees the court found to be persuasive. Without knowing why the court ruled on an issue, we are unable to review that decision for error. For that reason, this court promulgated Administrative Order No. 2. Without a written order, we are forced to speculate on the reason behind the trial court’s ruling and then to usurp the role of the trial court in declaring why Arkansas Code Annotated section 16-55-208 is unconstitutional. Because the Bayer defendants waived the point by not filing a motion for clarification of the circuit court’s ruling or a motion seeking additional findings of fact and conclusions of law under Arkansas Rule of Civil Procedure 52, I agree with the majority’s outcome on the matter. However, because the constitutional matter is not preserved for appeal, I concur.